Citation Nr: 0419896	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left ankle sprain with moderate ligament laxity, evaluated as 
10 percent disabling prior to March 1, 2004.

2.  Entitlement to service connection for a low back 
disability, including as secondary to the service-connected 
left ankle disability.

3.  Entitlement to service connection for a right hip 
disability, including as secondary to the service-connected 
left ankle disability.

4.  Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected 
tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In this decision, the RO confirmed 
and continued the 10 percent evaluation for the veteran's 
service-connected left ankle disability.  It also denied the 
service connection claims for low back, right hip, and 
psychiatric disabilities.

The October 1999 decision also denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran timely appealed these issues.  However, by rating 
decision of April 2002 the RO granted service connection for 
both bilateral hearing loss and tinnitus.  The Board of 
Veterans' Appeals (Board) finds that this was a full grant of 
all benefits sought on appeal regarding these issues.  
Therefore, these matters are no longer in appellate status.

By rating decision of December 2003, the RO severed the grant 
of service connection for the veteran's status post left 
ankle sprain with moderate ligament laxity.  The effective 
date of the severance was March 1, 2004.  The veteran was 
notified of this action and he has not expressed any 
disagreement with the severance of service connection.  
Therefore, the Board will confine its adjudication of the 
increased evaluation to the period prior to March 1, 2004.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations on the 
issues decided below has been obtained.

2.  The veteran's left ankle disability is characterized in 
recent years by moderate limitation of motion and moderate 
ligament laxity.

3.  By rating decision of December 2003, the award for 
entitlement to service connection for status post left ankle 
sprain with moderate ligament laxity was determined to have 
been the result of clear and unmistakable error.

4.  The most probative evidence shows no causal relationship 
between the veteran's current low back disability and his 
military service.

5.  The most probative evidence shows no causal relationship 
between the veteran's current right hip disability and his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
status post left ankle sprain with moderate ligament laxity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (1993).

2.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.310(a) (2003).

3.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.310(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.
  
VA satisfied this duty by means of letters to the veteran 
from the RO, issued in January 2002, June 2002, and June and 
October 2003.  By means of these letters, the veteran was 
told of the requirements to establish entitlement to direct 
and secondary service connection, and for an increased 
evaluation of his left ankle disability.  He was also advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the veteran's 
left ankle, low back, and right hip disabilities has been 
received, there is no indication that disposition of these 
claims would not have been different had the veteran received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in September 1999 and August 2002.  These 
examinations provided detailed medical histories, findings on 
examination, and appropriate diagnosis/etiology opinions.  
The August 2003 examiner clearly indicated that he had 
reviewed the veteran's entire medical history as contained in 
the claims file in preparation of his report.  Finally, this 
same examiner provided the appropriate opinion on the 
increased levels of dysfunction associated with the left 
ankle disability during periods of symptomatic flare-up.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated request in 
letters of March 1998, August 1999, September 2000, January 
2002, June 2002, and June and October 2003; that the veteran 
identify evidence pertinent to his claims.  While he 
submitted private medical evidence, he was failed to provide 
signed release forms so that VA could obtain his complete 
treatment records.  In August 2003, the veteran did identify 
treatment at a VA facility.  However, he reported that this 
treatment was for his psychiatric disability.  Such records 
would not be pertinent to the claims decided below.  In May 
2004, the veteran's representative indicated that he had made 
repeated efforts to contact the veteran and discuss his case.  
However, these attempts had failed and the representative 
noted that the veteran's current whereabouts were not clear.

Based on the veteran's lack of response to these recent 
requests, the Board finds that there is no reasonable 
possibility that further assistance would substantiate the 
veteran's current claims regarding his left ankle, low back, 
and right hip disabilities.  Thus, any further development on 
these matters would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records...); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.)  Therefore, the Board concludes that no 
further assistance to the veteran is required.  


Increased Evaluation for a Left Ankle Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish a full description of the effects of 
the disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran has contended that the severity of his left ankle 
disability has increased with pain and resulting limp.  He 
claimed that the instability in his left ankle required him 
to use a brace.  

The veteran is competent to present lay evidence on injury 
and symptomatology.  However, only qualified medical 
professionals are competent to provide evidence on diagnosis 
and etiology of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competent medical opinion 
would also be required to show what symptomatology is 
associated with the service-connected disability and what is 
the result of nonservice-connected disorders.

A VA orthopedic examination of September 1999 noted the 
veteran's report of being involved in a motorcycle accident 
in 1993 that had left him with ongoing orthopedic 
difficulties.  He reported undergoing a total right hip 
replacement in 1998.  The veteran complained of frequent 
inversion injuries to the left ankle.  He indicated that any 
prolonged or strenuous activity would cause ankle pain and 
minor swelling.  On examination, the veteran did not walk 
with a limp.  The left ankle revealed no tenderness, scars, 
or deformity.  There was slight to moderate lateral 
collateral ligament laxity, but no other laxity was found in 
the joint.  Range of motion testing revealed dorsiflexion to 
five degrees and plantar flexion to 80 degrees.  The ankle 
was unable to do inversion or eversion maneuvers.  The 
diagnosis was status post ankle sprain (by history) and 
current slight to moderate lateral collateral ligament 
laxity.  

The veteran was afforded another VA orthopedic examination in 
August 2002.  He claimed that he had originally injured his 
left ankle during his military service in 1979.  The veteran 
also reported that in 1993 he was involved in a motor vehicle 
accident when an automobile hit the motorcycle he was riding.  
This accident resulted in a fractured left ankle.  The 
veteran asserted that this was a small fracture that did not 
contribute significantly to his current disability.  He 
complained of awkward gait and pain in the left ankle with 
prolonged walking or strenuous activity.  However, he 
acknowledged that he could walk up to three or four miles and 
continued to play golf.  On examination, the veteran was able 
to ambulate without antalgic gait.  There was minimal 
tenderness over the anterior aspect of the medial malleolus.  
There was full range of motion in the left ankle, except for 
a loss of two degrees of flexion.  There was minimal laxity 
to the lateral collateral ligament.  X-ray of the left ankle 
revealed minimal degenerative change in the medial malleolus 
with no other significant bony or soft tissue abnormality.  

The examiner noted a detailed review of the veteran's service 
medical records.  He indicated that there was no medical 
evidence in these records of any type of left ankle injury or 
disability.  However, there were repeated notations of right 
ankle treatment.  The assessment was left ankle sprain and 
status post left ankle fracture by the veteran's history (not 
found on review of the service medical records in the claims 
file), and a right ankle sprain (by claims file review).  The 
examiner commented that during periods of symptomatic flare-
up, the left ankle disability would limit the veteran's 
functional ability by ten percent.

The veteran's left ankle disability was evaluated under the 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Code 5271 (limited motion of an ankle joint), effective from 
September 1, 1994 to March 1, 2004.  The veteran filed his 
current claim for an increased evaluation in September 1998.  
As noted above, service connection for this disability was 
severed effective March 1, 2004.  Therefore, only the 
evidence from this period (that is, 1998 to 2004) this period 
will be used in the evaluation of the disability.  

According to Code 5271, moderate limitation of motion in 
ankle joint warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  According 
to 38 C.F.R. § 4.71 (Plate II) normal range of motion in an 
ankle joint is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  

Range of motion studies noted a loss of 15 degrees 
dorsiflexion in September 1999 and only a 2-degree loss in 
2002.  Planter flexion appears to have been normal during 
both examinations.  This level of limitation is fully 
contemplated in the rating schedule's "moderate" limitation 
of motion under Code 5271.  Such a determination is supported 
by the examiner's opinion of August 2002 that only found a 
ten percent limitation of functional disability existed in 
the ankle, even during periods of symptomatic flare-up.  See 
38 C.F.R. § 4.40, 4.45.  Neither examination found that a 
limp or altered gait existed outside periods of symptomatic 
flare-up.  In fact, the veteran acknowledged that his left 
ankle disability did not prevent him from taking lengthy 
walks or playing golf.  Based on this medical evidence and 
opinion, the Board finds that, even during symptomatic flare-
up, the veteran's left ankle disability does not result in 
marked limitation of motion.

Criteria at Codes 5310 through 5312 evaluate muscle injuries 
to Muscle Groups X through XII that control use of the ankle 
and foot.  These Codes allow a 10 percent evaluation for a 
moderate muscle injury or disability.  A 20 percent 
evaluation requires a moderately severe disability.  The 
Board finds that the medical evidence and opinion in recent 
years does not support a 20 percent evaluation under these 
Codes.  The examiner in September 1999 found the laxity in 
the left ankle to be only mild to moderate in degree and the 
examiner of August 2002 found that functional ability was 
only limited by ten percent.  Such disability would not 
amount to a moderately severe functional limitation and a 
higher evaluation under Codes 5310 through 5312 is not 
authorized.

According to Code 5003, a 20 percent evaluation is warranted 
when degenerative arthritis involves two or more major joints 
or two or more minor joint groups.  As the degenerative 
changes shown in the medical evidence only affects one 
service-connected major joint injury (the left ankle), a 20 
percent evaluation under Code 5003 is not warranted.

As the evidence does not support a higher evaluation under 
the appropriate scheduler criteria, a higher evaluation 
cannot be granted.


Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In the alternative, the chronicity provisions of 38 
C.F.R. § 3.303 are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu, 
supra.  A disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The veteran's service medical records indicate that he did 
not report any prior medical history of low back or right hip 
disorders at the time of his entrance examination in March 
1977.  On examination, his spine, lower extremities, and 
musculoskeletal system were found to be normal.  There is no 
record of complaints or treatment for any low back or right 
hip problems in his service medical records.  His separation 
examination in April 1981 noted a similar medical history and 
examination findings as the entrance examination.

A private outpatient record dated in February 1998 noted the 
veteran's complaint of right hip pain for the past month.  He 
indicated that he had experienced a bowling injury and that 
the pain had not improved with conservative treatment.  A 
bone scan revealed evidence of a prior fracture of 
indeterminate age at the femoral neck.  The assessment was 
nondisplaced right hip fracture at the femoral neck.  

A private physician (Dr. B.S.E.) prepared an etiology opinion 
in January 2000.  The veteran reported chronic recurrent 
aggravation, pain, and limp with his left ankle sprain from 
the time of his military service through the 1990s.  
Beginning in the early 1990s, he experienced increased right 
hip problems.  Dr. B.S.E. commented that it was not 
unreasonable to assume that the veteran's primary right hip 
problem could be aggravated through altered gait mechanics 
associated with a limp from chronic pain and instability in 
the left ankle.  It was unclear to this physician whether the 
left ankle disability accelerated the right hip disorder to 
the point it required the total joint replacement.  Dr. 
B.S.E. prepared an addendum to this opinion in April 2000.  
This physician noted that the veteran had done physical work 
as a mechanic from 1977 to 1993.  He felt that it was 
reasonable to find that the veteran's job related activities 
aggravated or accelerated the osteoarthritis of the right 
hip.

A private physician (Dr. B.C.) prepared a letter dated in 
September 2000.  This letter noted that the veteran had been 
treated by him since 1995.  The veteran was treated for mid-
thoracic spine pain, right hip pain, and underwent a lumbar 
spine surgery/fusion in 1999.  Dr. B.C. commented that it was 
reasonable and probable that the veteran's left ankle 
disability and resultant pain created an altered gait that 
was detrimental to both the right hip and lower lumbar spine.  

The veteran was given a VA orthopedic examination in August 
2002.  He revealed that he first experienced low back pain 
sometime in 1979 or 1980 while lifting very heavy mechanic 
equipment.  After this injury he developed intermittent 
shooting pain that radiated into his right leg and his back 
would go out.  During these periods that would last from a 
few days to a few weeks, he was completely disabled.  In 
1993, he was involved in a motor vehicle accident when an 
automobile hit the motorcycle he was riding, however, he did 
not have any back injury from this accident.  While working 
out in a gym in 1999, he developed constant severe low back 
pain.  He had been disabled since that time.  His right hip 
pain started suddenly in 1995 and resulted in a total hip 
replacement in 1998.  X-rays of August 2002 found status post 
right hip replacement in good anatomic positioning with 
associated post surgical bony and soft tissue changes; and, 
post-surgical changes and hardware at the L5-S1 level 
involving fixation plates, screws, and one or two wire-type 
coils in the interspace.  There were also minimal 
degenerative changes throughout the remainder of the lumbar 
spine.  The diagnoses included status post right total hip 
replacement and lumbar strain with post-operative chronic 
pain syndrome.  This examiner felt that the veteran's left 
ankle antalgic gait over years likely aggravated his back and 
right hip disorders.

The veteran has claimed that his current right hip and low 
back disabilities were the result of, or aggravated by, his 
service-connected left ankle disability.  See Espiritu, 
supra.  However, even if the medical evidence supported such 
a contention, these findings would not warrant the grant of 
secondary service connection under 38 C.F.R. § 3.310(a) in 
the current case.  The RO determined in December 2003 that 
the prior grant of service connection for the left ankle 
disability had been the result of clear and unmistakable 
error.  See 38 C.F.R. § 3.105.  This finding is supported by 
both the August 2002 examiner's and the Board's own review of 
the service medical records.  These records fail to note any 
complaints or treatment for a left ankle injury or 
disability.  Thus, there is no legal basis to grant service 
connection for any current disability based on the erroneous 
award of service connection for the left ankle disorder.

The veteran has implied that his current low back and right 
hip disabilities are the result of his experiences during 
military service.  He indicated on examination in August 2002 
that at least his low back pain started during his military 
service as a result of heavy lifting of mechanical equipment.  

Dr. B.S.E. indicated in April 2000 that the veteran's 
strenuous work as a mechanic had an etiological link to his 
right hip disability.  However, this opinion was based on an 
approximate 15-year history of such work, not just the work 
conducted during his military service.  Regardless, this 
physician does not indicate that he had reviewed the 
treatment records from the veteran's military service in 
making this opinion.  Without such an objective review, the 
Board finds that this medical opinion has little probative 
value in determining the etiology of the veteran's low back 
and right hip disabilities.  See Godfrey v. Brown, 8 Vet. 
App. 113, 114 (1995) (VA is not required to accept a 
physician's opinion that is based upon an appellant's 
recitation of an uncorroborated medical history.)

The Board also finds that the lay evidence on which this 
opinion was based is not credible.  See Madden v. Gober, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997) (An appellant's claims of 
injury/symptomatology can be contradicted by contemporaneous 
medical evidence.)  While the veteran did work as an aircraft 
mechanic during military service, he never reported any low 
back injury or resulting symptomatology during his military 
service.  He has repeatedly claimed to have suffered a left 
ankle injury and disability during military service.  The 
service medical records fail to indicate such a medical 
history.  Even though the veteran reported for treatment of 
other medical problems, he never complained of, or was 
treated for, any low back or left ankle injury during 
military service.  As the contemporaneous medical evidence 
does not support the veteran's claimed medical history of low 
back and left ankle injuries, the Board finds his lay 
assertions to have little credibility.

The VA examiner of August 2002 noted a similar history of 
strenuous mechanical work during the veteran's military 
service.  He also conducted a thorough review of the medical 
evidence in the claims file.  Based on this review, the 
examiner associated the veteran's low back and right hip 
disabilities with his left ankle disability.  However, he did 
not make such an etiological connection with any event of the 
veteran's military service.

As the only medical opinion based on a review of the 
veteran's contemporaneous medical records does not support an 
etiological relationship between his low back and right hip 
disabilities and the veteran's military service, service 
connection for such disabilities is not warranted.  The Board 
finds that the preponderance of the most probative medical 
evidence does not support any etiological link between the 
veteran's current low back and/or right hip disabilities and 
his military service.  Therefore, entitlement to service 
connection for these disorders must be denied.


Conclusion

Based on the above analysis, the evidence does not support a 
higher evaluation for the veteran's left ankle disability.  
Therefore, only a 10 percent rating under 38 C.F.R. § 4.71a 
is warranted for this disorder prior to March 1, 2004.  
Further, the most probative medical evidence does not support 
a finding of service connection for either the low back or 
right hip disabilities.  While the appellant is competent to 
report injuries and symptoms, a preponderance of the most 
probative medical findings does not support a higher 
evaluation or the award of service connection.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment, diagnosis, and 
etiology of a disability, than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the current claims and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent (prior 
to March 1, 2004) for status post left ankle sprain with 
moderate ligament laxity is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.


REMAND

The veteran has claimed that his current psychiatric 
disability is the result of, or has been aggravated by, his 
service-connected tinnitus.  In August 2003, he informed the 
RO that he was currently being treated at a VA outpatient 
clinic for this psychiatric disability.  This evidence in the 
possession of VA has yet to be associated with the claims 
file.  On remand, this evidence should be requested and all 
available treatment records associated with the claims file.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  In 
addition, VA should provide a compensation (psychiatric) 
examination in order to obtain an etiology opinion on the 
current psychiatric disability.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claim.  
2.  The VBA AMC should contact the VA 
outpatient clinic in Redding, California, 
and request all available 
psychiatric/mental hygiene treatment 
records.  All responses or evidence 
received from this request should be 
associated with the claims file.  

3.  After the development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded VA psychiatric examination.  
The purpose of these examination is to 
determine the existence and etiology of 
any current psychiatric disability.  The 
claims folder must be sent to the 
examiner for review.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the examination 
report. 

After a review of the complete medical 
history contained in the claims file, the 
examiner should determine whether the 
veteran suffers with a psychiatric 
disability.  If so, this disability 
should be identified and the appropriate 
diagnosis provided.  Then, the examiner 
should determine whether it is at least 
as likely as not that any current 
psychiatric disability was either 
incurred in his military service, or in 
anyway is related to the veteran's 
military service.  If not, then the 
examiner should determine whether it is 
at least as likely as not that any 
current psychiatric disability was either 
caused by, or aggravated by, his service-
connected tinnitus.  In this regard, the 
examiner must provide a full rationale 
(reasons and bases) for his or her 
conclusions.

If the veteran fails to report for his 
scheduled examination, then documentation 
should be obtained and associated with 
the claims file that shows that notice 
scheduling the examination was sent to 
his last known address.  

4.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2003).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



